Citation Nr: 1823746	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to February 2002, from September 2002 to September 2003, and from July 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided an examination in connection with his claim of service connection for a gastrointestinal disorder.  Post-service VA treatment records reflect a diagnosis of ulcerative colitis.  In February 2018 the Veteran testified that his symptoms began during his third period of active duty service during his deployment to Kosovo.  The Veteran also provided lay statements from his platoon leader and section chief from this period who both reported he had frequent diarrhea and bowel problems during his deployment.  Additionally, the Veteran provided two private medical opinions and an opinion from a VA provider which indicated his ulcerative colitis may be related to his military service.  

Accordingly, as the evidence of record raises the possibility that the Veteran's currently diagnosed ulcerative colitis may be related to his active duty service, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicolson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran testified he first sought treatment for gastrointestinal problems three or four month after his symptoms began during his deployment to Kosovo.  However, there are no service treatment records (STRs) from his deployment to Kosovo after November 2007 (four months into his third period of active duty).  Accordingly, attempts must be made to obtain any outstanding STRs on remand. 

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to obtain and associate with the claims file complete STRs regarding the Veteran, specifically from November 2007 to September 2008 in Kosovo.  Obtain and associate any outstanding VA treatment records since June 2014.  

2. After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of the Veteran's ulcerative colitis.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

Is the Veteran's ulcerative colitis at least as likely as not related to the Veteran's service?

The examiner is specifically requested to consider the Veteran's lay statements of experiencing symptoms during service, the January 2014 opinion from nurse K.E., the August 2014 opinion from VA provider K.M.Q., and the October 2017 opinion from the private provider T.L. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


